*137O í 1 II O B.
By hia Honor John St. Paul.
4- — J The defendant la a fraternal organisation having a death benefit feature under the jurisdiction of the Endowment Bureau of its Grand Bodge.
In 1902 Thomas lake, member of a subordinate lodge, took out a death benefit in favor of plaintiff whpm he had raised from childhood and whom he oalled his daughter.
At the time of his death he was in good standing, having paid all his dues to his subordinate lodge to whom under the by laws of the order he was obliged to pay them.
1.
The subordinate lodge failed to ao:ount to the Endowment Bureau and was duly suspended on September 10th, 1915. lake died on October 7th, and the defendant refuses to pay the beneficiary on the ground that suspension of the lodge carried with it suspension of the members.
As we read the by laws, this contention is not well founded. By the first paragraph of Seotion 1. Article 2, suspension of a lodge does ÉW indeed oarry with it suspension of its members; but the seoond paragraph of the same seotion provides that under such MiMittiéi oirsumstanoes the Bureau of Endowment "will protect said members in their benefits when prompt application is made by him to the Bureau as provided by Article 1 Seotion 8 of the by laws."
The last mentioned seotion provides that a member in good standing of a suspended lodge shall have SO days from the suspension of the lodge to enroll himself with the Bureau itself, to the end that he may keep in good standing until the lodge itself be reinstated, or he himself be transferred to a new lodge. And Section 9 provides that hsi failure thus to enroll himself within the time specified shall deprive him of his good standing and thereby forfeit his right to indemnity.
*138January 1919.
It seems therefore clear that the members of a suspended lodge are protected for full thirty days after such suspension, and forfeit protection thereafter only upon their own failure to enroll themselves as aforesaid.
As lake died during the 30 days within which he was protected, it follows that the defense above mentioned is not well founded.
11.
As a further defense it is said that plaintiff has not shown that she is a daughter of the deceased; and accordingly it is urged that she is not within the class of beneficiaries permitted to fraternal insurance associations by the existing laws of this State; and again that the charter of the defendant limits its death benefits tc the ### widows and orphans of its members.
As to the existing laws of this S&&te, they were passed subsequent to the issuance of the policy herein sued upon and therefore cannot affect its provisions; and as to the charter of defendant, it is not in evidence, whilst the by laws, which are in evidence, contain no such limitations.
111.
Moreover, in the absence of any conflicting claims and of all evidence to the contrary, the fact that plaintiff was treated as his child by the deceased and called such by him, is sufficient proof of his paternity. C. C. -195^'£^^ ^ / /^>6S
The judgment appealed from is correct.
Judgment Affirmed.
Hew Orleans, la,